Filed 6/30/14 C.C. v. Superior Court CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


C.M.,                                                                H040863
                                                                    (Santa Clara County
         Petitioner,                                                 Super. Ct. Nos. JD21328, JD21329,
                                                                     JD21330)
         v.

THE SUPERIOR COURT OF SANTA
CLARA COUNTY,

         Petitioner,

SANTA CLARA COUNTY
DEPARTMENT OF FAMILY AND
CHILDREN’S SERVICES,

         Real Party in Interest.




                                           I.        INTRODUCTION
         C.M. is the mother of B.M., J.O., and Y.O., the children at issue in this juvenile
dependency case. The mother has filed a petition for writ of mandate seeking review of
the juvenile court’s orders terminating her reunification services and setting a Welfare
and Institutions Code section 366.261 permanency planning hearing.


         1
        All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
       In her writ petition, the mother contends the juvenile court erred by finding that
the Santa Clara County Department of Family and Children’s Services (the Department)
offered her reasonable reunification services. For the reasons stated below, we find that
the juvenile court’s findings and orders are supported by substantial evidence, and we
will therefore deny the mother’s writ petition.

              II.    FACTUAL AND PROCEDURAL BACKGROUND
       A.     Section 300 Petition and Initial Hearing Report
       On July 23, 2012, the Department filed petitions under section 300, subdivisions
(b) [failure to protect] and (d) [sexual abuse], alleging that the children came within the
jurisdiction of the juvenile court. At the time, B.M. was 10 years old, J.O. was four years
old, and Y.O. was 16 months old.
       C.M. was the mother of all three girls. B.M.’s father was deceased. P.O. was the
father of both J.O. and Y.O. All three children had been living with the mother and P.O.
       There was a history of domestic violence between P.O. and the mother, some of
which B.M. had witnessed. In 2009, the mother and P.O. had participated in Voluntary
Family Maintenance Services and they had completed a parenting class.
       On May 29, 2012, B.M. and J.O. had rashes and redness near their anuses. They
were diagnosed with anogenital warts, and they tested positive for syphilis. On June 28,
2012, Y.O. had a rash near her anus. She was diagnosed with viral warts. The parents
could not explain how the two children had contracted syphilis.
       The mother had been aware of the redness around B.M.’s anus since February of
2012. She believed B.M. had contracted the warts at their previous residence, where they
shared a bathroom with others and often had no toilet paper. The mother acknowledged
that she herself recently had “ ‘bumps’ inside of her vagina,” but she denied that she had
genital warts. The mother admitted knowing that P.O. had previously contracted syphilis.
The mother did not suspect that any of the children had been sexually abused. When the



                                              2
social worker explained to the mother the process by which sexually transmitted diseases
were contracted, the mother stated “that she knew because it had already been explained
to her by the doctors.”
       B.M. denied that anyone, including P.O., had inappropriately touched her or
sexually abused her. The children were being referred for further testing to ensure that
the syphilis had not entered their central nervous systems. Y.O. was being referred for x-
rays since she did not crawl or walk. Y.O. also did not communicate.
       B.     Detention Hearing
       At the detention hearing held on July 24, 2012, the juvenile court found that
continuance in the parental home would be contrary to the children’s welfare and that
removal from the parents’ custody was necessary to protect the child’s physical or
emotional health. The court therefore determined that a prima facie showing had been
made that the children came within section 300, and it ordered the children detained.
       The juvenile court directed the Department to provide the parents with referrals to
parent orientation, parent education, drug and alcohol assessment, drug testing, and
domestic violence counseling. The court further ordered that the parents have supervised
visitation with the children two times per week for two hours. Additionally, the parents
were ordered to seek medical attention.
       C.     Jurisdiction and Disposition Reports
       The Department’s jurisdiction/disposition report recommended reunification
services be provided to both parents. At the time of the report, the three children were all
living together in an emergency satellite foster home.
       The Department had provided the mother and P.O. with information about
applying for free sexually transmitted disease testing at Planned Parenthood. The mother
subsequently reported that both she and P.O. had been tested and that they were both
positive for syphilis. The children’s medical tests had revealed no nervous system



                                             3
damage from the syphilis, and they had begun taking penicillin. Two doctors confirmed
that the children’s syphilis had to have been sexually transmitted.
       The parents had attended supervised visitations with the children, who enjoyed the
visits. The Department opined that before the children could be returned to the parents,
there would have to be some resolution of the question of how the children had
contracted syphilis. Both parents continued to have no explanation, and the mother
denied that the children had ever been left alone with anyone, including P.O. The
Department was also concerned about P.O.’s drug and alcohol use and domestic violence.
       The recommended case plan for both parents included a parenting class, a
domestic violence assessment, and continued supervised visitation two times per week.
As to P.O., the recommended case plan included weekly drug testing and a substance
abuse assessment.
       D.     Jurisdiction/Disposition Hearing
       A jurisdiction/disposition hearing was held on August 24, 2012. That day, the
Department prepared and filed a first addendum report. The mother had completed a
Parent Orientation class and the social worker was trying to find a Spanish interpreter so
the mother could begin a basic parenting class later in the month. B.M. had been referred
for counseling services.
       At the hearing, both parents submitted the petition on the basis of the
Department’s reports. The juvenile court adopted the findings and orders contained in
the Department’s jurisdiction/disposition report: It found the allegations of the section
300 petition true, declared the children dependents of the court, ordered the children’s
out-of-home placement to continue, and ordered reunification services.
       E.     First Interim Review
       A case plan review hearing was held on October 12, 2012. The Department
submitted an interim review report for the hearing.



                                             4
       The mother had not attended two Parent Orientation classes that had been
scheduled for her. She had been enrolled in an English speaking parenting class, where
she was assisted by a Spanish language interpreter, but she was advised to attend a
Spanish speaking class instead. P.O. was scheduled to begin the Spanish speaking
parenting class and he had not been referred to complete the domestic violence
assessment. P.O. had completed the substance abuse assessment and had been referred
for intake at a treatment center. Both parents had consistently visited the children.
       Y.O. had been referred for more medical tests and had qualified for services
through the San Andreas Regional Center.
       J.O. was doing well. During a phone call with P.O., she had refused to send him a
kiss over the phone and had explained, “because you poke me.” J.O. had also reported to
her foster parents that P.O. “pokes” her in the lower back and that it hurt.
       B.M. was also doing well. She had been meeting with a therapist on a weekly
basis. The social worker was concerned about the amount of physical contact between
B.M. and P.O. during visits.
       The Department recommended that both parents participate in individual
counseling “to address the responsibility and accountability of the sexual abuse of their
children.” Both parents continued to indicate they did not know how the children
contracted syphilis.
       At the October 12, 2012 review hearing, the juvenile court adopted the
Department’s recommendations. The court specifically ordered “counseling for each
parent to address sexual abuse and exposure to sexual assault.”
       F.     Six-Month Review
       A six-month review hearing was held on March 1, 2013. The Department
submitted a status review report for the hearing, recommending that both parents receive
an additional six months of reunification services.



                                              5
       The report described the parents as “intact.” Both were unemployed but worked
“sporadically” at odd jobs. The children remained together in a foster home. B.M.
continued to meet with her therapist.
       The mother had been referred to a parenting program, a domestic violence support
group, and a Parent Advocate. She had completed the Parent Orientation and was
participating in a domestic violence support group. She had been referred for individual
counseling and had begun seeing a therapist. P.O. was also seeing a therapist. He had
completed a parenting class, and all his drug tests had been negative.
       The mother and P.O. continued to visit regularly with the children. During the
visits when P.O. was present, the mother was not very engaged with the children. When
P.O. was not present, the mother was more engaged with the children.
       The mother did not express any areas of need for herself or the children. She did
not discuss the children’s sexual abuse openly. She denied that she had sexually abused
the children or that she suspected anyone of sexually abusing them. She did not suspect
that P.O. had sexually abused the children, despite knowing about his syphilis. P.O.
likewise continued to deny knowing how the children contracted syphilis. Both parents
“remain quiet and simply stare when asked about how they will ensure the safety of the
children from further abuse.”
       The social worker opined that the parents were both “making some progress” in
their case plans. They had been cooperative and wanted to reunify with the children.
Since they had just begun counseling, they had not yet had “an adequate amount of time
to address the sexual abuse of their children in therapeutic sessions.” The social worker
believed it was “critical that the parents acknowledge the safety risks that the children
have been previously exposed to and develop a plan to protect them in order to ensure the
safety of the children before reunification can occur.”
       The Department recommended the juvenile court order the parents to participate
in and successfully complete a counseling or psychotherapy program addressing

                                              6
“information and knowledge of sexual abuse, developing a safety plan to ensure and
protect the children, identifying risk factors, identifying appropriate caretakers, taking
responsibility and being accountable for the abuse.” At the six-month review hearing
held on March 1, 2013, the juvenile court adopted the Department’s recommendations.
       G.     Second Interim Review
       Another interim review hearing was held on June 7, 2013. The Department
submitted a report for the hearing, in which it recommended that all prior orders remain
in effect. A treatment summary from the mother’s therapist was attached to the report.
       Between February 12, 2013 and May 7, 2013, the mother had completed 12
individual counseling sessions “as per the program approval limits.” The counseling had
addressed various themes, including “[w]hether or not her daughters were sexually
abused and how they could have obtained this STD,” and “[u]nderstanding how sexual
abuse can be generational and what limits/boundaries and communication is needed to
help further identify and/or prevent any further unsafe or unhealthy interactions.”
Although the mother believed the 12 sessions had been “sufficient for her learning
process,” the therapist believed the mother had not learned enough skills. The mother
still could not identify how her daughters contracted a sexually transmitted disease, and
she still could not discuss the issue of possible sexual abuse. The therapist thought it
would be beneficial for the mother to continue receiving counseling and/or a
psychological/medication evaluation “to further clarify how much she is understanding
and what changes she is making.”
       According to the social worker, the mother continued to find it hard to understand
how the children had been sexually abused. She continued to deny any abuse by P.O. or
herself. She remained together with P.O. despite previously indicating they planned to
separate because of his alcohol use. The social worker found the mother’s failure to
comprehend the sexual abuse “concerning.” The mother did not engage when the social
worker talked to her about sexual abuse and how to protect the children from sexual

                                              7
abuse. Neither parent appeared to be “particularly interested in finding out how the
children tested positive for sexually transmitted diseases.” Neither parent could describe
what they would do differently to protect their children from future sexual abuse.
       At the interim review hearing held on June 7, 2013, the juvenile court ordered the
Department to “look into more funding for the mother to continue in additional
counseling and services,” and it ordered the mother’s attorney to “look into having a
ne[u]rological evaluation perform[ed] on the mother.”
       H.     First Status Report for 12-Month Review Hearing
       The Department prepared a status review report for the 12-month review hearing,
which was initially set for August 23, 2013. In the report, the Department recommended
termination of reunification services for both the mother and P.O., and it recommended
the juvenile court set a selection and implementation hearing.
       The mother and P.O. were living together and “remain[ed] together as a couple.”
Neither the mother nor P.O. had provided any information to help determine who had
engaged in sexual conduct with the children. They both continued to deny that either of
them had any involvement in the sexual abuse and claimed they did not know how the
children could have contracted a sexually transmitted disease.
       Following the completion of the mother’s 12 counseling sessions and the
therapist’s recommendation of additional sessions, the social worker had asked for “a
Director’s approval” of additional sessions. The social worker had also asked the
therapist to write up a summary and recommendations, but the therapist needed to speak
with the mother first, in order to “confirm her commitment to the continued sessions” and
get a signed release. The therapist had not yet made contact with the mother.
       The social worker had looked into a group for parents with children who were
victims of sexual abuse, but the family did not qualify for the group, for several reasons.
One reason was that the group was for only families in which the parents are not the
offenders, but it was still unknown who the offenders were in this case.

                                             8
       The social worker recommended termination of reunification services based on the
fact that, despite the services they had received, the parents had not been able to verbalize
how they would protect their children from further sexual abuse. The social worker
believed that returning the child to either parent would create a substantial risk of
detriment to the children’s safety.
       On August 23, 2013, the 12-month review hearing was continued for a contested
hearing. On that date, the juvenile court requested the parties submit trial briefs
addressing whether the court could terminate reunification services, despite the parents’
compliance with their case plans, where it remained unknown how the children
contracted syphilis.
       I.     First Psychological Evaluation of Mother
       The mother was evaluated by Martin H. Williams, Ph.D., a psychologist, on
September 23, 2013. Dr. Williams felt that the mother displayed “appropriate concern
with regard to potential sexual abuse of her children,” although she did not believe the
children had actually been abused and she did not believe P.O. had done anything sexual
to them. The mother indicated that if she were to learn that the children had been
sexually abused, she would notify the police and ensure the children received “proper
support.”
       Dr. Williams felt the mother did not “understand the nature of medical science”
since she was still not persuaded that “one cannot contract syphilis except through direct
sexual contact.” Dr. Williams recommended the mother continue to receive services to
facilitate her understanding. He attributed her failure to believe the medical science as a
product of her culture and lack of education.
       J.     Trial Briefs
       In her trial brief, filed on October 9, 2013, the mother indicated she would be
asking the juvenile court to “find a lack of reasonable services and give her additional
time equivalent to that time she was not getting reasonable services.” The mother

                                              9
specifically sought further individual counseling, unsupervised visitation, and conjoint
counseling with B.M.
       In its trial brief, filed on October 11, 2013, the Department indicated that it would
present evidence that “it would be detrimental to the safety, protection or physical or
emotional well-being of the children to be returned to the parents, notwithstanding their
compliance with their court-ordered services.”
       K.     Disclosure/Addendum Report
       The Department filed an addendum report dated November 22, 2013, describing a
recent disclosure by B.M.
       On October 23, 2013, B.M. had been searching the internet for sex-related
websites. B.M. initially did not want to explain why, telling her caretakers that she
feared “she would never be able to see her parents.” However, B.M. then disclosed that
P.O. had molested her. B.M. said she did not think her mother cared enough about her to
protect her, and she worried “about being safe if she was returned to her mother.”
       Following B.M.’s disclosure, on November 12, 2013, the social worker met with
P.O. At the time, the mother and P.O. were living apart but still saw each other and had
not “specifically verbalized that their relationship is over.” After being confronted with
B.M.’s disclosure, P.O. initially said nothing. When questioned, he stated that B.M. must
have been pressured to make the disclosure. He had already spoken to the mother about
B.M.’s disclosure; the mother had told him that B.M. was a liar.
       The social worker also met with the mother on November 12, 2013. The mother
confirmed she was not living with P.O. but that she still communicated with him. She
had separated from P.O. because of his drinking and “hanging around with his friends too
much.” When told of B.M.’s disclosure, the mother indicated she wanted to talk to B.M.
herself. The mother was not particularly upset or disturbed by B.M.’s disclosure. She
had already spoken to P.O. and he had denied the molestation. The mother stated that
B.M. “doesn’t tell the truth.” When asked how she would protect the children, the

                                            10
mother said she would take the children to school, get a job, and rent a studio for them.
When asked to specifically address prevention of future sexual abuse, the mother said she
would talk to B.M. and go to classes to learn how to talk to the children. The mother
claimed she, too, had been the victim of sexual abuse as a child.
       The social worker addressed the issue of additional counseling for the mother.
After the mother completed 12 sessions, the Department requested additional funds for
additional sessions. The mother was instructed to contact the therapist to help develop a
plan for another 12 sessions. The mother had recently contacted the therapist but the
therapist had not yet provided the information necessary for the Department’s additional
funding request.
       L.     Post-Disclosure Orders
       On November 22, 2013, the 12-month review hearing was again continued. On
that date, the juvenile court issued a number of orders. The mother was to be referred to
Catholic Charities. The mother and B.M. were to receive conjoint counseling with their
therapists. The mother was to be directed “to safe housing.” The mother was to have her
visits increased “in a safe way.” P.O.’s visitation was terminated. A temporary
restraining order was issued protecting the mother and the children from P.O. A safety
plan was to be implemented “in order for possible reunification with mother.”
       M.     Second Psychological Evaluation of Mother
       Dr. Williams evaluated the mother again on January 8, 2014. The mother
acknowledged that P.O. had sexually abused B.M., but she remained in denial as to J.O.
However, when Dr. Williams “took her through the logical sequences of known facts,”
the mother acknowledged that P.O. must have sexually abused J.O. as well. This showed
that additional psychotherapy would likely assist the mother “in removing denial as a
coping skill and replacing it with more effective responses.” Specifically, “six months of
weekly psychotherapy would make a substantial difference.”



                                            11
       N.     Sanctions Motion, Further Addendum Reports, and Children’s
              Restraining Order Request
       On January 13, 2014, the mother filed a motion for sanctions against the
Department. The mother sought sanctions for the Department’s failure to arrange a
therapeutic visit between herself and B.M. and for its failure to comply with the court-
ordered visitation schedule. The mother claimed her visitation had not only “never been
increased” but that she had only seen the children three times since the November 22,
2013 hearing. In addition to monetary sanctions and the previously-ordered conjoint
counseling, the mother requested “makeup visitation.”
       The Department prepared another addendum report, dated January 17, 2014. The
mother had been regularly working as a house cleaner. She had visited with the children
several times in December and was scheduled for visitations in January.
       B.M.’s therapist had sent a letter dated December 19, 2013, stating that B.M. was
not ready to talk to the mother about the sexual abuse. The Department made several
attempts to contact B.M.’s therapist to inquire “about [an] alternative way of a resolution
to this considering it remains as a court order.” B.M.’s therapist had not yet responded.
       The mother had been residing with her stepfather, but she no longer felt
comfortable there because her stepfather had propositioned her while he was intoxicated.
The mother was referred to a Parent Advocate on January 10, 2014 “to receive additional
support with housing.” However, the mother wanted to return to live with P.O. because
she felt safer with him and did not have anywhere else to go. The mother believed she
could “watch the girls and take better care of them” while living with P.O. The mother
could not explain how she would take better care of the children. She wanted the
restraining order lifted and she wanted P.O. to accompany her to a visit with the children.
       The social worker opined that although both parents had completed their case
plans, they had not completed the “objectives” of those plans. Specifically, the parents
failed to take any responsibility for the children’s sexual abuse, failed to identify risk

                                              12
factors, and failed to develop a plan to prevent future sexual abuse. In particular, the
mother still wanted to live with P.O., so if the children were returned to her, P.O. would
have access to the children.
       A second addendum report dated January 17, 2014 described the social worker’s
efforts to help the mother develop a plan to protect the children from further sexual
abuse. The efforts included discussions at least once per month during the prior 12
months. The social worker had also made efforts to have more counseling authorized for
the mother. She had asked the mother’s therapist to send a letter regarding the completed
sessions and to provide a summary of what would be accomplished in additional sessions.
The social worker had requested additional funding for the mother’s counseling, but the
request had been denied.
       The children filed a motion for a temporary restraining order against P.O. on
January 17, 2014. At a hearing held that same day, the juvenile court issued the
restraining order, which protected only the children. The juvenile court also granted the
foster parents’ request for de facto parent status.
       At a hearing held on February 14, 2014, the juvenile court heard the mother’s
sanctions motion. The Department explained that the mother’s missed visits were
scheduled to be made up. The conjoint counseling had not yet occurred because B.M.
told her therapist she did not want to talk to the mother about the sexual abuse. The
social worker noted that the mother had not been supportive of B.M. following her
disclosure, and that the mother wanted to question B.M. “to see why she was making
those disclosures.” The mother argued that the conjoint counseling had been court-
ordered and that the therapist could have “stopped the conversation at any point” if B.M.
felt uncomfortable. The court found that the Department had not willfully violated the
order and denied the mother’s request for sanctions.




                                              13
       O.     Contested 12-Month Review Hearing
       The contested 12-month review hearing was held on March 14 and March 28,
2014. P.O. did not appear at either hearing date. A criminal warrant had been issued for
his arrest on charges of forcible lewd and lascivious acts with a minor. (See Pen. Code,
§ 288, subd. (b).)
       The social worker testified about the reunification efforts made by the Department.
The social worker had been in regular contact with the service providers and had
supervised some visitations. She had been in regular contact with the mother; they met at
least once a month to discuss her case plan. The social worker had provided the mother
with a Spanish-language handout about syphilis.
       The social worker and therapist described their efforts to obtain funding for
additional counseling for the mother after the mother completed her initial 12 sessions.
In May of 2013, the social worker asked the mother’s therapist to write a letter stating
that the mother would meet her therapeutic goals with an additional 12 sessions. The
therapist did not want to write the letter because she could not guarantee that anyone will
reach specific service goals through psychotherapy, so instead of sending the requested
letter, she sent a treatment summary. In June 2013, the social worker submitted a request
for additional funding, but it was denied. In November of 2013, the social worker
submitted another request, but that request was also denied. In January of 2014, the
therapist offered to write a letter proposing a treatment plan but not guaranteeing the
treatment goals would be met. The social worker submitted a third request, along with
the letter from the therapist, and the funding was approved in February of 2014.
       By March 28, 2014, the mother had participated in seven more counseling sessions
with her therapist. The therapist felt that the mother was “ ‘coming around’ ” but noted
that the mother had “continued communication” with P.O.
       The social worker explained why she had not arranged for the mother to
participate in conjoint counseling with B.M. After the court ordered conjoint counseling

                                             14
in November of 2013, the social worker had contacted B.M.’s therapist. B.M.’s therapist
felt it was not “therapeutically advisable” to have conjoint counseling until she had talked
with B.M. about the disclosure. B.M.’s therapist had subsequently advised the social
worker that B.M. felt uncomfortable about having conjoint counseling with the mother.
B.M. did not want to discuss her disclosure, and her therapist wanted to establish trust
with B.M. so B.M. could identify and express her feelings.
       The social worker noted that even after B.M. disclosed that P.O. had sexually
abused her, and even after the court had suspended P.O.’s visitations, the mother had
asked if P.O. could visit the children. The social worker believed the mother intended to
be in a relationship with P.O. and that the mother would not set limits on the “kind of
contact” P.O. would have with the children since she had not yet “completely accepted”
the fact that P.O. had sexually abused her daughters.
       The social worker opined that it would be detrimental to return the children to the
mother’s home because the mother had not alleviated the conditions leading to the
children’s removal. The social worker was concerned about the mother’s ability to
protect the children from further sexual abuse, particularly by P.O. When asked to
identify additional available services that could have helped the mother, the social worker
identified only further individual counseling.
       At the time of trial, the mother was again living with her stepfather, who had
propositioned her in January of 2014, and another adult man. The mother testified that an
uncle tried to abuse her when she was young. The mother told her parents, but they did
not believe her.
       The mother described finding out that B.M. made allegations about P.O. “behind
[her] back.” She acknowledged that “someone” hurt her children and that according to
“a comment” by B.M., it was P.O. She admitted that she initially called B.M. a liar but
claimed she now believed that P.O. had molested B.M.



                                            15
       Asked what she would do to protect her children if they were returned to her, the
mother stated, “Well, I would protect them more than I use[d] to.” When asked for
specifics, the mother stated, “I would want [B.M.] to trust me more. And I would pay
more attention to the three of them.” The mother asserted that if someone hurt her
children, she would call the police even if the perpetrator was someone she cared about.
She would not keep living with a person who hurt her children.
       The mother explained that she had separated from P.O. because of his
“mistreatment” of her. However, she had contact with him frequently and had seen him
the day before her testimony. She exchanged text messages with P.O. and had seen
where he was living. She sometimes saw him “several times” per week, although
sometimes she only saw him because he was giving her money.
       The mother denied that she wanted to be in a relationship with P.O., explaining
she knew that she would lose her children. She acknowledged that she had asked the
restraining order to be changed so P.O. could have “a little bit of right” to see the
children.
       P.     The Parties’ Arguments and the Juvenile Court’s Findings
       At the end of the contested hearing, the Department argued that returning the
children to the mother’s home presented a substantial risk of detriment and that
reasonable services had been provided to the mother. The Department noted that the
social worker had tried to help the mother develop a safety plan for a year but that the
mother still could not clearly articulate such a plan. Counsel for the children joined in the
Department’s argument.
       The mother argued that the Department could have obtained funding for more
counseling sooner. She argued that once the perpetrator was known, different services
should have been provided to her. She argued that the Department should have set up
separate visits for her and P.O. sooner.



                                             16
       In announcing its findings, the juvenile court described the case as “difficult and
complex.” The court found it “perplexing” and “phenomenal” that the parents could
comply with services but not explain what had happened to their children. The court
noted that when B.M. disclosed that P.O. was the perpetrator, the mother did not believe
B.M. and called her a liar. The court further noted that the mother continued her
relationship with P.O. even after saying she would leave him. While this may have been
partly “motivated by finances,” that was “only part of the explanation.” The court found
that the mother’s “regular and frequent contact” with P.O., which continued “long after
the disclosure,” was evidence of detriment since it showed the children would be
vulnerable to future sexual assaults by P.O. The court found that the mother would
“likely return to [P.O.]” as soon as the dependency proceedings were over. Finally, the
court noted that the dependency system expects that when a parent knows the identity of
a person who has committed sexual abuse against his or her children, that parent “will do
anything and everything to remove themselves from that situation.” The court noted that
the mother could have cooperated with the police, had P.O. arrested, or applied for a U-
visa, but that she had taken no such actions.
       The juvenile court adopted the Department’s recommendations. The court found
that return of the children to the parents would create a substantial risk of detriment to
their safety. The court further found, by clear and convincing evidence, that reasonable
services had been offered by the Department. It terminated reunification services to the
mother and P.O. and set the matter for a selection and implementation hearing (§ 366.26)
on July 25, 2014.
       Q.     The Mother’s Writ Petition
       The mother filed a petition for writ of mandate pursuant to California Rules of
Court, rule 8.452 on May 1, 2014, seeking relief from the March 28, 2014 order setting
the section 366.26 hearing. She contends that the juvenile court erred by finding that
reasonable services had been provided.

                                                17
                                    III.   DISCUSSION
       Before evaluating the mother’s contentions, we will provide an overview of the
applicable legal principles and the applicable standard of review.
       A.        Legal Principles
       Section 361.5, subdivision (a) generally mandates that reunification services are to
be provided whenever a child is removed from the parents’ custody. (See In re Luke L.
(1996) 44 Cal. App. 4th 670, 678.)
       When a child is over three years of age at the time of removal, reunification
services are presumptively limited to 12 months. (§ 361.5, subd. (a)(1)(A).) When a
child is under three years of age at the time of removal, reunification services are
presumptively limited to six months. (Id., subd. (a)(1)(B).) When a sibling group is
removed from parental custody at the same time and one member of the sibling group
was under three years of age on the date of initial removal, reunification services for
some or all of the sibling group may be subject to the six-month limitation. (Id.,
subd. (a)(1)(C).) Reunification services may be extended up to 18 months from the date
of removal if the juvenile court finds a substantial probability that the child will be
returned to the physical custody of his or her parent or guardian within that extended time
period or that reasonable services have not been provided to the parent or guardian. (Id.,
subd. (a)(3).)
       “Reunification services must be ‘designed to eliminate those conditions that led to
the court’s finding that the child is a person described by Section 300.’ (§ 362, subd. (c).)
Accordingly, a reunification plan must be appropriately based on the particular family’s
‘unique facts.’ [Citation.]” (In re T.G. (2010) 188 Cal. App. 4th 687, 696.) “ ‘ “[T]he
record should show that the [Department] identified the problems leading to the loss of
custody, offered services designed to remedy those problems, maintained reasonable
contact with the parents during the course of the service plan, and made reasonable



                                              18
efforts to assist the parents in areas where compliance proved difficult. . . .” [Citation.]’
[Citation.]” (Id. at p. 697.)
       “Only where there is clear and convincing evidence the [Department] has
provided or offered reasonable services may the court order a section 366.26 hearing.”
(Robin V. v. Superior Court (1995) 33 Cal. App. 4th 1158, 1165 (Robin V.); see § 366.21,
subd. (g)(2).) “The adequacy of reunification plans and the reasonableness of the
[Department’s] efforts are judged according to the circumstances of each case.”
(Robin V., supra, at p. 1164.) That additional services might have been possible, or that
the services provided were not the services the parent thought were best for the family,
does not render the services offered or provided inadequate. “The standard is not
whether the services provided were the best that might be provided in an ideal world, but
whether the services were reasonable under the circumstances.” (In re Misako R. (1991)
2 Cal. App. 4th 538, 547 (Misako R.).)
       On appeal, the applicable standard of review is substantial evidence. (Kevin R. v.
Superior Court (2010) 191 Cal. App. 4th 676, 688.) “In reviewing the reasonableness of
the services provided, this court must view the evidence in a light most favorable to the
[Department]. We must indulge in all legitimate and reasonable inferences to uphold the
[juvenile court’s findings]. If there is substantial evidence supporting the judgment, our
duty ends and the judgment must not be disturbed.” (Misako R., supra, 2 Cal.App.4th at
p. 545.) “We have no power to judge the effect or value of the evidence, to weigh the
evidence, to consider the credibility of witnesses or to resolve conflicts in the evidence or
the reasonable inferences which may be drawn from that evidence.” (In re Casey D.
(1999) 70 Cal. App. 4th 38, 52-53.)
       B.     Analysis
       As noted above, the mother contends the juvenile court erred by finding that
reasonable services had been provided. The mother argues that the Department “failed to
provide the mother virtually any services for approximately nine months; failed to

                                              19
provide court ordered services; and, failed to offer the mother services in a manner that
were tailored to her education, cultural background and status as a victim of a crime.”
              1.     Waiver
       The Department first argues that to the extent the mother is challenging the case
plan, she “waived that argument by failing to appeal” from the disposition and six-month
review orders. However, a parent is “not required to complain about the lack of
reunification services as a prerequisite to the [D]epartment fulfilling its statutory
obligations.” (Mark N. v. Superior Court (1998) 60 Cal. App. 4th 996, 1014.) Because it
was the Department’s obligation to provide reasonable reunification services, we
conclude that mother did not waive the issue in any respect by failing to challenge the
case plan at disposition or the six-month hearing. (See Melinda K. v. Superior Court
(2004) 116 Cal. App. 4th 1147, 1158 (Melinda K.).)
              2.     Initial 12-Month Reunification Period
       We first address the reasonableness of reunification services provided during the
initial 12-month reunification period, which was before B.M.’s disclosure that P.O. was
the perpetrator of the sexual abuse. Those services included regular visitation with the
children, parenting classes, domestic violence classes, and 12 sessions of individual
counseling aimed at helping the mother understand that her children had been sexually
abused and helping her develop a safety plan to prevent further sexual abuse. In addition,
the social worker met with the mother regularly, tried to help the mother understand that
her children had been sexually abused, and tried to help the mother develop a safety plan
to prevent further sexual abuse.
       During the proceedings below, the mother’s chief complaint was that the
Department should have obtained funding for further individual counseling for her
earlier. The mother repeats this claim in her writ petition.
       After the mother completed her initial 12 sessions of individual counseling, the
therapist recommended she “continu[e] in further counseling services,” and the juvenile

                                              20
court ordered the Department to “look into more funding” for such counseling but did not
specifically order the Department to provide additional counseling.
       The social worker complied with the order to “look into more funding” for
additional counseling. The social worker needed a “Director’s approval” for additional
sessions. In order to get that approval, the social worker needed the mother’s therapist to
write a letter stating that the mother would meet her therapeutic goals with an additional
12 sessions. The therapist did not provide the required letter because she did not want to
guarantee that the mother would reach any specific service goals. Nevertheless, the
social worker submitted requests for additional funding in June 2013 and November of
2013. Both requests were denied. The funding was approved in February 2014, after the
social worker’s third request, which was submitted in January 2014 along with a letter
from the therapist that set forth a proposed treatment plan.
       In addition to making efforts to obtain additional funding for more individual
counseling, the social worker looked into a group for parents with children who are
victims of sexual abuse. However, the mother did not qualify for the group.
       On this record, we cannot say that the Department failed to provide reasonable
services to the mother because it did not obtain funding for additional individual
counseling until February of 2014. The mother did receive 12 sessions of individual
counseling between February 2013 and May 2013, and she did not indicate she wished
to participate in additional individual counseling after those sessions ended. In fact, the
mother stated that the 12 sessions “were sufficient for her learning process.” (See In re
Christina L. (1992) 3 Cal. App. 4th 404, 414 (Christina L.) [reunification services
“ ‘cannot be forced on an unwilling or indifferent parent’ ”].)
       Even assuming that the initial 12 sessions of individual counseling were
insufficient and that the Department did not make reasonable efforts to obtain timely
funding for additional counseling, the mother did attend seven additional sessions by the
end of the contested 12-month review hearing. (Cf. Melinda K., supra, 116 Cal. App. 4th
21
at p. 1159 [delay in the minor’s individual counseling may have “rendered the services
provided imperfect, but rarely will services be perfect”].) After 19 sessions of individual
counseling, the mother still maintained frequent contact with P.O., the perpetrator of the
sexual abuse of her children. The mother still could not state any specific ways in which
she would protect the children if they were returned to her. The mother remained
equivocal about whether she believed that P.O. was actually the perpetrator, and she still
believed that P.O. should be able to see the children. Thus, by the time the juvenile court
found that reasonable services had been offered, the mother had actually received
additional individual counseling, but the court nevertheless found that returning the
children to her would be detrimental. Nothing in the record suggests that earlier funding
for the additional counseling would have changed the outcome of the contested 12-month
review hearing.
       The mother next contends that during the initial 12 months of reunification
services, the Department should have investigated what other adults had lived in the
family home, identified P.O. as the “prime suspect,” and not allowed P.O. to have equal
access to the children. The mother does not provide any authority for her assertion that,
as part of its reunification services, the Department had a duty to investigate possible
perpetrators other than the parents. But even assuming that the Department did have such
a duty, nothing in the record shows that the Department could have discovered that P.O.
was the perpetrator, because the mother consistently denied that anyone, including P.O.,
had access to the children. Likewise, the mother does not provide any authority for her
claim that the Department should have limited P.O.’s visitation before there was evidence
that he had sexually abused the children. Until B.M.’s disclosure, P.O. was receiving
reunification services himself, and the Department was focused on reunifying the family.
(See In re Daniel G. (1994) 25 Cal. App. 4th 1205, 1211 [one goal of dependency system
is “preserving the family whenever possible”].) Moreover, even after B.M.’s disclosure,
the mother advocated for P.O. to have equal access to the children.

                                             22
       The mother also contends that the Department should have provided her with
additional medical education about sexually transmitted diseases. However, the record
shows that the Department provided her with a substantial amount of information about
sexually transmitted diseases. At the beginning of this case, the social worker explained
to the mother the process by which sexually transmitted diseases were contracted, and the
mother stated “that she knew because it had already been explained to her by the
doctors.” The social worker also provided the mother with a Spanish-language handout
about syphilis and a referral to Planned Parenthood, where she could get tested for
sexually transmitted diseases. The mother subsequently reported that she had gone for
testing, had tested positive for syphilis, and had been prescribed an oral medication. The
mother understood that she had contracted syphilis from P.O. On this record, we cannot
say that that the Department should have done more to ensure the mother understood that
syphilis was a sexually transmitted disease.
       The record thus shows that during the initial 12-month reunification period,
“ ‘ “the [Department] identified the problems leading to the loss of custody, offered
services designed to remedy those problems, maintained reasonable contact with the
parents during the course of the service plan, and made reasonable efforts to assist the
parents in areas where compliance proved difficult. . . .” [Citation.]’ [Citation.]” (In re
T.G., supra, 188 Cal.App.4th at p. 697.) Further, these services were appropriately based
on this particular family’s “ ‘unique facts.’ ” (Id. at p. 696.) On this record, substantial
evidence supports the juvenile court’s finding that the Department made reasonable
efforts to help the mother reunify with the children during the first 12 months of the
reunification period.
              3.        Post-Disclosure Period
       We next address the mother’s contentions relating to the Department’s efforts
following B.M.’s disclosure, in October of 2013, that P.O. was the perpetrator of the
sexual abuse. Importantly, by that time, the mother had already received over 12 months

                                               23
of services.2 (See In re Zacharia D. (1993) 6 Cal. 4th 435, 446 [pursuant to § 361.5,
subd. (a), the Legislature has presumptively limited reunification services to “ ‘a
maximum time period not to exceed 12 months’ ”].) Nevertheless, the mother contends
that the Department should have offered her additional reunification services following
B.M.’s disclosure.
       First, the mother claims that the Department should have assisted her in becoming
independent from P.O. However, the social worker did provide such services. The social
worker discussed housing and employment with the mother on several occasions. In
November of 2013, the mother told the social worker that she was no longer living with
P.O. On January 10, 2014, after the mother reported that she no longer felt comfortable
living with her stepfather, the social worker referred the mother to a Parent Advocate
“to receive additional support with housing.” The mother, however, stated that she
wanted to live with P.O. As noted above, reunification services “ ‘cannot be forced on
an unwilling or indifferent parent. [Citation.]’ [Citation.]” (Christina L., supra,
3 Cal.App.4th at p. 414.)
       Next, the mother claims that the Department should have coordinated with the
police and helped her show the police where P.O. was living. The mother fails to provide
any authority for the proposition that reunification services should have included
assisting her in providing information to the police. But even assuming that the
Department had such a duty, the Department knew the mother was in contact with the
police following B.M.’s disclosure: The social worker documented that on December 6,
2013, the mother stated she had met with a detective. The social worker could
reasonably assume that the detective asked for the mother’s assistance in locating P.O.
Moreover, even if the social worker had tried to help the mother in communicating with

       2
         Reunification services were ordered at the August 24, 2012 jurisdiction/
disposition hearing. B.M. disclosed that P.O. was the perpetrator of the sexual abuse 14
months later, on October 23, 2013.

                                             24
the police about P.O.’s whereabouts, it is not clear that the mother would have been
willing to assist the police in finding P.O. Even after B.M.’s disclosure, the mother
indicated she did not believe that P.O. was the perpetrator and wanted to continue her
relationship with him. It would be speculative to conclude that the mother would have
provided the police with assistance in finding P.O. if the social worker had further
encouraged her to do so. Finally, the social worker tried to help the mother come up
with a safety plan to protect her children throughout the proceedings. As the mother was
“on notice” of her responsibility to protect her children from further abuse, it was not
incumbent upon the Department to take the mother “by the hand” and help her
communicate further with the police. (See In re Michael S. (1987) 188 Cal. App. 3d 1448,
1463, fn. 5.)
       The mother also claims that the Department should have helped her obtain a U-
visa.3 Although the juvenile court cited the mother’s failure to obtain a U-visa as
evidence that the mother failed to demonstrate sufficient progress in her case plan, the
court’s remark does not mean that the Department had an obligation to assist the mother
with obtaining a U-visa. The juvenile court’s comment was made as part of its finding
that despite all of the services offered to her by the Department, the mother failed to
make any of her own efforts to separate herself from P.O.
       Finally, the mother contends the Department should have arranged for conjoint
counseling for herself and B.M. The mother relies on In re Alvin R. (2003) 108
Cal. App. 4th 962 (Alvin R.). In Alvin R., the minor child had been physically abused by
his father. (Id. at p. 966.) The court initially ordered conjoint counseling for the child
and the father to begin after the child completed eight sessions of individual counseling.
(Id. at p. 967.) However, the agency was slow to obtain an individual counselor for the

       3
          Pursuant to title 8 of the Code of Federal Regulations, section 214.14, “An alien
is eligible for U-1 nonimmigrant status” if he or she “has suffered substantial physical or
mental abuse” as a result of having been a victim of domestic violence.

                                             25
child, and by the time of the six-month review hearing, the child had yet to complete the
individual counseling. As a result, the father had not been able to participate in conjoint
counseling or have visitation. (Id. at pp. 968-969.) The appellate court found no
substantial evidence to support the finding that reasonable reunification services had been
provided. (Id. at pp. 972-973.)
       In the instant case, the mother did not receive conjoint counseling with B.M. even
after it was ordered by the juvenile court. However, Alvin R. is distinguishable from the
matter at hand. The father in Alvin R. never received any of the conjoint counseling or
visitation that was key to reunification because the child did not receive the individual
counseling that was needed prior to the conjoint sessions. Here, throughout the
proceedings, the mother visited with the children and B.M. received individual
counseling. Also, the mother received 12 sessions of individual counseling in addition
to numerous other reunification services. Despite the individual counseling and other
services, the mother still failed to support B.M. after her disclosure, and B.M. therefore
did not want to engage in the conjoint counseling. In addition, B.M. was still reluctant
to discuss her disclosure, and her therapist did not think it was “therapeutically advisable”
to have conjoint counseling until she had talked with B.M. and established trust.
       In sum, although the mother has pointed out that additional services might have
been possible following B.M.’s disclosure, the services offered to her were “reasonable
under the circumstances.” (Misako R., supra, 2 Cal.App.4th at p. 547.) The record
contains substantial evidence to support the juvenile court’s finding that even after the
initial 12-month reunification period, the Department provided reasonable reunification
services to the mother.

                                  IV.    DISPOSITION
       The petition for writ of mandate is denied.




                                             26
                             ___________________________________________
                             BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




__________________________
MIHARA, J.




__________________________
GROVER, J.




                                    27